                        Case 4:19-cv-00302-WTM-CLR Document 17 Filed 03/23/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                   Southern District of Georgia
                  MARK ANTHONY BUCKNER,

                                      Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 419-302

                  COMMISSIONER ANDREW SAUL,
                  SOCIAL SECURITY ADMINISTRATION,

                                      Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated March 23, 2021, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, Plaintiff's objections are

                    OVERRULED and the Commissioner's final decision is AFFIRMED. This case stands CLOSED.




           03/23/2021                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/2020
